United States Court of Appeals
                     For the First Circuit


No. 14-2030

     ALVIN MARRERO-MÉNDEZ; CYNTHIA PÉREZ-VALENTÍN; CONJUGAL
                   PARTNERSHIP MARRERO-PÉREZ,

                     Plaintiffs, Appellees,

                               v.

GUILLERMO CALIXTO-RODRÍGUEZ, former Carolina Area Commander for
 the Puerto Rico Police Department; MARIO RIVERA, Chief of the
Carolina Precinct of the Puerto Rico Police Department; RICARDO
CRUZ-DOMÍNGUEZ, Supervisor of the Puerto Rico Police Department,

                     Defendants, Appellants,

   HÉCTOR PASQUERA, Superintendent of the Puerto Rico Police
   Department; WILLIAM OROZCO, Carolina Area Commander of the
                 Puerto Rico Police Department,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]


                             Before

                 Torruella, Lipez, and Thompson,
                         Circuit Judges.


     Margarita Mercado-Echegaray, Solicitor General of the
Commonwealth of Puerto Rico, with whom Andrés González-Berdecía,
Assistant Solicitor General, was on brief, for appellants.
     Heather L. Weaver, with whom Daniel Mach, the American Civil
Liberties Union Foundation, Josué Gonzalez-Ortiz, William Ramirez,
and the ACLU of Puerto Rico were on brief, for appellees.
July 19, 2016
               LIPEZ, Circuit Judge.         Plaintiff Alvin Marrero-Méndez

("Marrero"), an officer in the Puerto Rico Police Department

("PRPD"),      filed   a   §   1983 action, claiming that           his superior

officers       ("appellants")    violated     the     Establishment     Clause   by

holding a group prayer while on duty and punishing Marrero for his

non-conformance.           Appellants   moved    to    dismiss    the   complaint,

claiming a failure to allege plausibly a constitutional violation

and invoking qualified immunity.             The district court denied their

motion.     In this interlocutory appeal challenging only the denial

of qualified immunity, we affirm the district court's decision.

                                        I.

               The denial of qualified immunity on a motion to dismiss

is immediately appealable.         See Mitchell v. Forsyth, 472 U.S. 511,

530 (1985); Penn v. Escorsio, 764 F.3d 102, 105 (1st Cir. 2014).

Hence, we review the district court's rejection of qualified

immunity, accepting, as we must, all well-pleaded facts in the

light most favorable to Marrero.          See Ocasio-Hernández v. Fortuño-

Burset, 640 F.3d 1, 17 (1st Cir. 2011); Maldonado v. Fonatanes,

568 F.3d 263, 266 (1st Cir. 2009).

               Marrero has been a police officer in the PRPD since 1999.

Prior     to    the    alleged    incident,      Marrero's       responsibilities

consisted of law enforcement tasks, such as patrolling, conducting

arrests, and undertaking other crime-prevention activities.




                                         - 3 -
           On March 9, 2012, Officer Guillermo Calixto-Rodríguez

("Calixto"), a regional commander of the PRPD, summoned forty PRPD

officers for a meeting in the parking lot of a shopping mall to

discuss a plan for an intervention to take place nearby.                    Marrero

was among those in attendance, as were two of his superiors,

Officers   Mario    Rivera     ("Rivera")      and   Ricardo    Cruz-Domínguez

("Cruz"). All of the officers stood in military formation. Toward

the end of the meeting, Calixto asked for a volunteer to lead the

group in a prayer.         These meetings, which occurred every other

month or so, typically included a Christian invocation or closing

prayer.

           On     this     occasion,     Marrero     --   who     is   an    "open

atheist" -- called Calixto aside and told him that "he object[ed]

to such official prayers because they promote[d] religious beliefs

to which he [did] not subscribe."              He added that "he felt very

uncomfortable taking part in the prayer and that he did not want

to participate."         Marrero also informed Calixto that the prayer

violated   PRPD    regulations,        which   provided    that    "[a]     strict

separation shall be maintained between the church and state."

           Calixto became "upset" and ordered Marrero to "abandon

the formation."          As Marrero was walking away from the group,

Calixto shouted that Marrero should stop and stand still until the

prayer was finished.       Calixto also shouted, in front of the entire

formation, that Marrero was standing apart from the group because


                                         - 4 -
"he   doesn't   believe     in   what    we   believe   in."      Marrero     felt

humiliated.     Obeying Calixto's order, Marrero stood, with his back

to the formation, until the prayer ended.

           After    the    meeting,      Marrero   worked      with   Cruz,    his

immediate supervisor, for the rest of the night.                  Marrero told

Cruz that he was upset about the incident with Calixto, and that,

as a result, he preferred to be assigned to his usual duties at

the airport, away from the area in which the intervention meeting

took place.     Marrero also began to cry because of the humiliation

he had experienced.        While on their way to the airport, Marrero

told Cruz that he intended to file an administrative complaint

about the incident.         When they arrived at the airport, Cruz

instructed Marrero to hand over his weapon because he was in an

emotional state, and to report to Rivera the following Monday to

receive further orders about a transfer.

           The following Monday, March 12, 2012, Marrero filed an

administrative complaint at the PRPD.1             Two days later, he also

met with Rivera, as instructed by Cruz.            Rivera presented Marrero

with two transfer options:              report to the Command Office for

clerical tasks or stay in the airport station to perform vehicle-

maintenance tasks.        Both options were effectively demotions from

Marrero's usual responsibilities.             Marrero chose the latter and


      1It is not clear from the record how the administrative
complaint was resolved.


                                         - 5 -
has since carried out vehicle-related and other such tasks, not

the law enforcement activities for which he was trained.

               On March 8, 2013, Marrero filed this action, claiming

that appellants violated the Establishment Clause by "expos[ing]

[him]    to    unwanted   religious   exercise   and   messages    by   [PRPD]

officials."2 He also alleged that appellants' conduct "endorse[d]"

religion and "entangle[d]" the PRPD with religion.           Additionally,

Marrero       claimed   that   appellants   retaliated   against    him    for

refusing to participate in, and speaking out in opposition to, the

prayer and for filing an administrative complaint regarding the

prayer practices.3        Appellants moved to dismiss the complaint,

claiming a failure to allege plausibly a constitutional violation,

see Fed. R. Civ. P. 12(b)(6), and invoking qualified immunity.

               The district court denied their motion on both grounds.

As to the Rule 12(b)(6) defense, the court found that Marrero had

adequately alleged an Establishment Clause violation because the


     2 In addition to Calixto, Cruz, and Rivera, Marrero named
Héctor Pesquera, PRPD Superintendent, and William Orozco, a
regional commander of the PRPD, as defendants in the suit based on
supervisory liability.   The district court dismissed the claim
against Pesquera and Orozco, however, finding that Marrero failed
to allege sufficient facts to establish supervisory liability.
Marrero has not appealed that ruling, and Pasquera and Orozco are
not appellants in this case.
     3 Although the allegations state that Marrero was subject to
a hostile work environment based on his religious beliefs, the
complaint does not assert an employment discrimination claim under
Title VII, see 42 U.S.C. § 2000e et seq., instead framing these
allegations as an Establishment Clause violation.


                                       - 6 -
prayer in question took place during an official police meeting,

and   the   allegations    plausibly     showed   that   Calixto   "forced

[Marrero] to observe the prayer[] against his will and his own

religious beliefs."       Based on these allegations, the court also

found that Marrero was punished for his refusal to participate in

the prayer by being deprived of his regular duties as a PRPD

officer.    Such treatment, concluded the court, reinforced the

coercive nature of appellants' conduct.

            The district court then rejected appellants' claim of

qualified   immunity.      Following    the    well-established    two-step

inquiry for qualified immunity, the court noted that its conclusion

on appellants' Rule 12(b)(6) defense -- that Marrero plausibly

alleged an Establishment Clause violation -- satisfies the first

prong of the inquiry on whether there are sufficient facts to

establish a constitutional violation.           See Pearson v. Callahan,

555 U.S. 223, 232 (2009).        The court then analyzed whether the

right asserted by Marrero was "clearly established" at the time of

the alleged incident.      Id.   Surveying the state of the law based

on Supreme Court, circuit, and district court precedents as of

March 2012, the district court concluded that appellants violated

a clearly established right because a reasonable officer at that

time would have understood that "ordering a subordinate to observe

a religious prayer given during an official meeting -- without

giving the subordinate the ability to opt out -- would violate the


                                       - 7 -
Constitution."      Appellants filed this interlocutory appeal to

challenge the denial of qualified immunity.

                                     II.

           Appellants    claim    that     the    district       court   erred    in

rejecting their qualified immunity defense because there was no

clearly established law placing them on notice that their conduct

was unconstitutional.         Specifically, they argue that the law at

the time of the alleged conduct did not clearly establish that

"[appellants']      actions    constituted       .    .    .    [s]tate-sponsored

official prayers and not merely tolerable religious expression."

Appellants claim, moreover, that, even if a reasonable officer

should have known that the prayer was state-sponsored, they are

still entitled to qualified immunity because the contours of

Marrero's right to be free from religious coercion were not clearly

defined at the time of appellants' conduct.                 In particular, they

assert   that   a   reasonable    officer    would        not   have    known   that

Calixto's order to Marrero to "abandon the formation" -- which

they characterize as an opt-out opportunity -- was insufficient to

pass   constitutional    muster    in     light      of   the    divergent      tests

developed in the Supreme Court's Establishment Clause cases.

           We   review   a     district    court's        denial   of    qualified

immunity de novo.      See Rivera-Ramos v. Roman, 156 F.3d 276, 279

(1st Cir. 1998).      Hence, "taking the law as it stood at the time

of the conduct in question," we address as a question of law


                                        - 8 -
whether "a set of assumed facts constitutes a violation of 'clearly

established law.'"     Id. (quoting Harlow v. Fitzgerald, 457 U.S.

800, 815 (1982)).

A.   Qualified Immunity Standards

          Qualified immunity protects government officials from

trial and monetary liability unless the pleaded facts establish

"(1) that the official violated a statutory or constitutional

right, and (2) that the right was 'clearly established' at the

time of the challenged conduct."      Ashcroft v. al-Kidd, 563 U.S.

731, 735 (2011) (quoting Harlow, 457 U.S. at 818); see Glik v.

Cunniffe, 655 F.3d 78, 81 (1st Cir. 2011).       If either of the two

prongs is not met -- i.e., if the facts do not show a constitutional

violation or the right in question was not clearly established --

the officer is immune.      Either prong may be addressed first,

depending on "the circumstances in the particular case at hand."

Pearson, 555 U.S. at 236.

          Here, appellants argue that it is unnecessary to address

the first prong inquiry because their primary argument is that the

second prong has not been satisfied.        We can decide based solely

on the second prong, however, only if we concluded that appellants

are entitled to qualified immunity on that basis.      That is not the

conclusion we reach.




                                    - 9 -
B.   Constitutional Violation

           The First Amendment of the United States Constitution

proscribes Congress from making laws "respecting an establishment

of religion."   U.S. Const. amend. I; see Cantwell v. Connecticut,

310 U.S. 296, 303 (1940) (holding that the religion clauses of the

First Amendment apply equally to the states).    As conceived, the

organizing principle of the Establishment Clause is "governmental

neutrality" -- between "religion and nonreligion," as well as among

religions.    McCreary Cty., Ky. v. Am. Civil Liberties Union of

Ky., 545 U.S. 844, 860 (2005) (quoting Epperson v. Arkansas, 393

U.S. 97, 104 (1968)); see Wallace v. Jaffree, 472 U.S. 38, 52

(1985) (noting that the Establishment Clause guarantees religious

liberty and equality to "the infidel, the atheist, or the adherent

of a non-Christian faith such as Islam or Judaism").    Hence, the

Supreme Court has held that, wherever the boundaries of the

Establishment Clause protection may lie, "[i]t is beyond dispute

that, at a minimum, . . . government may not coerce anyone to

support or participate in religion or its exercise."        Lee v.

Weisman, 505 U.S. 577, 587 (1992).

           Appellants' conduct violated precisely such a principle.

As a threshold matter, the prayer in question was unmistakably a

state action.   Appellants are PRPD officers who either initiated

or participated in the prayer during an official intervention

meeting.     Moreover, regardless of how one may interpret     the


                                 - 10 -
constitutionality of the prayer in and of itself,4 the subsequent

events   make    clear    that    appellants'    actions    (collectively)

constituted     direct   and   tangible   coercion.     Immediately   after

directing Marrero to "abandon the formation," Calixto ordered

Marrero, as he was walking away from the group, to stop and stand

still for the duration of the prayer.           Calixto then shouted, in

front of the entire formation, that Marrero was standing apart

from the group because "he doesn't believe in what we believe in."

After complaining about the incident and filing an administrative

complaint, Marrero was transferred to a post where he was deprived

of his usual law enforcement responsibilities.

          If these actions do not establish religious coercion, we

would be hard-pressed to find what would.             Among the "essential

precepts" of the Establishment Clause are that "[n]either a state

nor the Federal Government can . . . force [a person] to profess

a belief or disbelief in any religion," and that "[n]o person can

be punished for entertaining or professing religious beliefs or

disbeliefs."      Cty. of Allegheny v. Am. Civil Liberties Union



     4 We do not address here the constitutionality of a prayer at
an official police meeting in the abstract, apart from the specific
events that occurred with respect to Marrero and the group prayer
at the intervention meeting. For instance, as we note infra, we
do not view Calixto's order to Marrero to "abandon the formation"
as an opt-out opportunity and hence do not examine whether the
prayer would still be unconstitutional, even with an opt-out
procedure, due to the coercive pressures at play in the
hierarchical dynamics of police work.


                                     - 11 -
Greater Pittsburgh Chapter, 492 U.S. 573, 591 (1989) (quoting

Everson v. Bd. of Educ. of Ewing, 330 U.S. 1, 15-16 (1947)); see

Lee, 505 U.S. at 596 ("It is a tenet of the First Amendment that

the State cannot require one of its citizens to forfeit his or her

rights and benefits as the price of resisting conformance to state-

sponsored religious practice.").     "[R]esolv[ing] any ambiguities

in [Marrero's] favor," Ocasio-Hernández, 640 F.3d at 17, we, like

the district court, deem Calixto's order to Marrero to stand still

in close proximity to the group until the prayer is concluded as

forcing him to observe a religious practice against his will.

Similarly,   Calixto's   comment   differentiating   and   humiliating

Marrero based on his religious beliefs, as well as Marrero's

demotions following the incident, allege a clear case of punishment

on religious grounds.    Indeed, while appellants attempt to deflect

the relevance of Marrero's reassignment by suggesting that he

requested to work at the airport, his allegations make clear that

it was the type of responsibilities he was given at the airport,

and the fact that his weapon was taken away, that constituted

demotions, not the mere fact of his transfer.

          Hence, we conclude that the first prong of the qualified

immunity inquiry is met:     appellants violated the Establishment

Clause by (i) forcing Marrero to observe a religious practice

against his will and (ii) punishing him for his non-conformance.




                                   - 12 -
C.    Clearly Established Law

              Appellants would still be entitled to qualified immunity

if the right they violated was not "clearly established" at the

time of their conduct.          A right is "clearly established" when

"[t]he contours of the right [are] sufficiently clear that a

reasonable official would understand that what he is doing violates

that right."        Anderson v. Creighton, 483 U.S. 635, 640 (1987).

Hence, while the precise violative action at issue need not have

previously been held unlawful, id., the existing precedent from in

and    out    of    circuit    "must    have    placed        the   statutory    or

constitutional question beyond debate," al-Kidd, 563 U.S. at 741;

see Barton v. Clancy, 632 F.3d 9, 22 (1st Cir 2011).

              How specifically       the right, or correspondingly, the

violative conduct, must be identified has been the subject of much

dispute.      The Supreme Court has "repeatedly told courts . . . not

to define clearly established law at a high level of generality."

al-Kidd, 563 U.S. at 742.            The dispositive question is "whether

the    violative      nature    of     particular       conduct      is   clearly

established."       Id. (emphasis added); Anderson, 483 U.S. at 640

(noting      that   the   violative    action    must    be    understood   in   a

"particularized, and hence . . . relevant, sense").                   The inquiry

"must be undertaken in light of the specific context of the case,

not as a broad general proposition."            Mullenix v. Luna, 136 S. Ct.




                                        - 13 -
305, 308 (2015) (per curiam) (quoting Brosseau v. Haugen, 543 U.S.

194, 198 (2004) (per curiam)).

            Here,     appellants    argue   that    there    was     no    clearly

established law as of March 2012 that placed them on notice that

the   prayer    was   "state-sponsored"     and    that    their    conduct    was

coercive.      We can easily dispose of the "state-sponsored" prayer

argument.      Calixto initiated -- and Rivera and Cruz participated

in -- the prayer with a group of police officers during an official

intervention meeting.        Appellants have not cited, nor have we

identified, any case that would deem such a prayer as a voluntary

and spontaneous exercise by private individuals.                   Even in cases

where the persons initiating or engaging in prayer are not state

officials, the Supreme Court has inferred state sponsorship of the

prayer where indirect state involvement suggests an imprimatur on

the religious practice.          See Sante Fe Indep. Sch. Dist. v. Doe,

530 U.S. 290, 309-312 (2000) (determining that student-led prayers

before varsity football games are state-sponsored prayers based

on, inter alia, "the importance to many students of attending and

participating in extracurricular activities as part of a complete

educational      experience");      Lee,    505    U.S.     at     580,    587-89

(understanding the invocations and benediction prayers at a school

graduation ceremony as state-sponsored prayers, even though the

prayers   were    offered   by     clergy   members,      rather    than   school

officials).      Where, as here, a religious practice is conducted by


                                       - 14 -
a state official at a state function, state sponsorship is so

conspicuously present that only "the plainly incompetent or those

who knowingly violate the law," Malley v. Briggs, 475 U.S. 335,

341 (1986), would deny it.      See, e.g., Marsh v. Chambers, 463 U.S.

783, 784-86 (1983) (describing a legislative prayer offered by a

state-employed chaplain without reference to whether the prayer is

sponsored by state).

          Appellants' second argument regarding coercion warrants

a closer look.   The district court found that a reasonable officer

in March 2012 would have known that "ordering a subordinate to

observe a religious prayer . . . without giving the subordinate

the ability to opt out . . . would violate the Constitution."             This

formulation of the inquiry, however, is not sufficiently specific.

An affirmative answer to this inquiry, though accurate, would state

an abstract principle of law, disassociated from the facts of the

case.   See al-Kidd, 563 U.S. at 742.           Hence, in accordance with

the Supreme Court's guidance, we frame the "clearly established"

inquiry as follows:    appellants are entitled to qualified immunity

if a reasonable officer in March 2012 would not have known that

appellants'    conduct    was    coercive    in       the     situation   they

encountered.     See   Brosseau,   543   U.S.    at    199.     The   relevant

situation, and appellants' actions, consisted of the following:

(1) after directing Marrero to abandon the formation, Calixto

ordered Marrero, as he was walking away, to stop and stand still


                                    - 15 -
until the prayer was finished; (2) as Marrero stood in the vicinity

of the group, Calixto shouted that Marrero was standing separately

from the group because he does not subscribe to the same faith as

the rest of the group; (3) after Marrero complained about the

incident, he was stripped of his law enforcement responsibilities

and demoted to lesser tasks.5

          With that clarification, we examine whether the law as

of March 2012 put reasonable officers on notice that appellants'

conduct -- ordering a subordinate, against his will, to stand



     5 Appellants attempt to incorporate their version of the facts
into the "clearly established" prong analysis. Indeed, they argue
that a reasonable officer would not have known that their conduct
was coercive because the officer could have understood Calixto's
order to "abandon the formation" as an opt-out opportunity for
Marrero. Similarly, appellants claim that a reasonable officer
could have understood Calixto's comment differentiating Marrero
from the group as "nothing more than a true explanation for
Plaintiff's legitimate right not to participate in their
gathering."
     In the procedural posture of this case, however, we construe
the factual allegations in the light most favorable to Marrero.
See Ocasio-Hernández, 640 F.3d at 17. And, viewing the facts in
this light, we conclude, as we did in the first prong analysis,
that Calixto's orders "to abandon the formation" and then "stop
and stand still" -- given in rapid succession -- forced Marrero to
observe a prayer. Likewise, we do not read Calixto's comment as
a legitimate explanation for why Marrero was standing apart from
the group.    The comment was given, unprompted and during an
official meeting, by a regional commander of the PRPD who had
become "upset" upon hearing Marrero's objection to a group of
subordinate officers standing in military formation. Cf. Mellen
v. Bunting, 327 F.3d 355, 371 (4th Cir. 2003) (observing that
cadets at the Virginia Military Institute were "uniquely
susceptible to coercion" due to the cultural emphasis on "obedience
and conformity").


                                - 16 -
nearby while his colleagues engage in a prayer and then humiliating

and punishing him for non-conformance -- constitutes religious

coercion.    We conclude that it did.        Indeed, the coerciveness of

appellants' conduct is so patently evident that no particular case

-- and certainly not one "directly on point," al-Kidd, 563 U.S. at

741 -- need have existed to put a reasonable officer on notice of

its unconstitutionality.       Nonetheless, existing precedent supports

this inescapable conclusion.

            In Anderson v. Laird, 466 F.2d 283, 284, 291 (D.C. Cir.

1972) (per curiam), the D.C. Circuit addressed a federal regulation

that required cadets and midshipmen at military academies to attend

religious   services    on    Sundays   unless   they   objected   based   on

conscientious beliefs.        The court struck down the regulation as

unduly coercive, despite the opt-out opportunity, because the

"government may not require an individual to engage in religious

practices or be present in religious exercise."                Id. at 291

(Bazelon, J., concurring).       Similarly, in Mellen, 327 F.3d at 371-

72, the Fourth Circuit held that a mandatory supper prayer at a

military academy violated the Establishment Clause, even though

the cadets could abstain from the prayer by avoiding the mess hall

where the supper prayer takes place.             Hence, as of March 2012,

these   cases   stood   for   the   proposition    that   requiring   mature

individuals to participate in a group prayer in a setting with a




                                        - 17 -
strict hierarchy amounts to religious coercion, even when an opt-

out opportunity is provided to objecting persons.6

          Courts have also found coercion where the government

required conformance to a religious belief as a condition for a

benefit, such as parole eligibility for prisoners or job security

for government employees.       Indeed, before March 2012, numerous

courts had held that requiring prisoners to attend a program that

has a religious component as a condition for parole eligibility is

unconstitutional.    See, e.g., Inouye v. Kemna, 504 F.3d 705, 713

(9th Cir. 2007) (holding that a mandatory drug treatment program

for prisoners is "clearly coercive" where the program is rooted in

religious faith); Warner v. Orange Cty. Dep't of Prob., 115 F.3d

1068, 1074-75 (2d Cir. 1997) (same); Kerr v. Farrey, 95 F.3d 472,

479-80 (7th Cir. 1996) (same).

          Courts    have   likewise    applied   the   same   principle   to

government employment cases.      In Venters v. City of Delphi, 123

F.3d 956, 970 (7th Cir. 1997), an employee of the city police

department sued the police chief, alleging that he violated the

Establishment Clause by "pressur[ing] her to bring her thinking

and her conduct into conformity with the principles of his own


     6 We reiterate that, while Anderson, 466 F.2d at 291, and
Mellen, 327 F.3d at 371-72, could be read as suggesting that the
prayer at issue in this case would be unconstitutional even with
an opt-out opportunity, we do not decide that question on this
record. As we noted in footnote 4, the facts indicate that such
an opt-out opportunity was not provided to Marrero.


                                      - 18 -
religious beliefs, and admonish[ing] her in no uncertain terms

that she was at risk of losing her job if she was unwilling to do

so."    Based on these allegations, the Seventh Circuit held that

the police chief "engaged in the kind of coercion proscribed by

the establishment clause." Id.; see also Milwaukee Deputy Sheriffs

Ass'n v. Clarke, 513 F. Supp. 2d 1014, 1021 (E.D. Wis. 2007)

(holding      that     the   county   sheriff      and   sheriff's     captain

impermissibly "promoted religion through the 'coercive power of

government'" when they invited representatives of a Christian

organization to convey messages containing religious content to

deputies at mandatory work meetings) (quoting Cty. Of Allegheny,

492    U.S.    at    660),   aff'd,   588   F.3d   523   (7th   Cir.   2009).

Additionally, long before Venters, the Supreme Court held that

requiring an individual to declare a belief in God before taking

a public office is tantamount to "forc[ing] a person 'to profess

a belief or disbelief in any religion,'" an emblematic example of

an establishment of religion.          Torcaso v. Watkins, 367 U.S. 488,

489-90, 495 (1961).

              Appellants' attempt to create ambiguity in the law by

analogizing this case to inapt Establishment Clause cases is

unavailing.         Appellants cite, for instance, legislative prayer

cases, in which the Court has relied on a tradition of ceremonial

prayers that has long co-existed with the Establishment Clause.

See, e.g., Town of Greece v. Galloway, 134 S. Ct. 1811, 1828 (2014)


                                       - 19 -
(holding that opening town meetings with prayers does not violate

the Establishment Clause because it "comports with our tradition

and does not coerce participation by nonadherents").               They also

cite cases involving government aid to religious schools, see,

e.g., Lemon v. Kurtzman, 403 U.S. 602, 606-11 (1971), or religious

displays on public premises, see, e.g., Van Orden v. Perry, 545

U.S. 677, 681 (2005), which employ the three-part Lemon test and

the endorsement test, respectively.          See Lemon, 403 U.S. at 612-

13 (organizing the "cumulative criteria" developed in the Court's

Establishment Clause cases into three standards, the third of which

prohibits "excessive government entanglement of religion"); Lynch

v. Donnelly, 465 U.S. 668, 688 (1984) (O'Connor, J. concurring)

(articulating   the    endorsement   test    as    prohibiting    sending   "a

message to nonadherents that they are outsiders, not full members

of   the   political   community,    and    an    accompanying   message    to

adherents that they are insiders, favored members of the political

community").

            None of these cases remotely resemble what we have

here -- an objecting individual who was forced to observe a prayer

and humiliated and punished for his non-conformance.             Ambiguity in

the law cannot be manufactured by borrowing from factually and

legally distinguishable cases.       See El Dia, Inc. v. Rossello, 165

F.3d 106, 110 n.3 (1st Cir. 1999) (noting that "the location and

level of the precedent, its date, its persuasive force, and its


                                     - 20 -
level of factual similarity to the facts before this Court may all

be   pertinent    to    whether    a    particular       precedent   'clearly

establishes'     law   for   the   purposes     of   a   qualified   immunity

analysis").      However complex the nuances of the Establishment

Clause doctrine may be for cases without the direct coercion

present in this case, a reasonable officer in March 2012 would

have known that appellants' conduct amounted to direct and tangible

coercion, a paradigmatic example of an impermissible establishment

of religion.

          The district court's denial of qualified immunity is,

therefore, affirmed.

          So ordered.




                                       - 21 -